    Case 3:18-cv-02872-C Document 1 Filed 10/29/18            Page 1 of 18 PageID 1


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


ANTHONY CAIRNS,               )
                              )
               Plaintiff,     )
                              )                  CIVIL ACTION
vs.                           )
                              )                  FILE No.
THE BOILING CRAB DALLAS, INC. )
AND DALLAS UK LLC,            )
                              )
               Defendants.    )

                                      COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel,

and files this, his Complaint against Defendants, THE BOILING CRAB DALLAS, INC.

AND DALLAS UK LLC, pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ THE BOILING CRAB DALLAS, INC. AND DALLAS UK LLC, failure to

remove physical barriers to access and violations of Title III of the ADA.

                                        PARTIES

       2.     Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton

                                             1
    Case 3:18-cv-02872-C Document 1 Filed 10/29/18              Page 2 of 18 PageID 2


County).

       3.     Plaintiff is disabled as defined by the ADA.

       4.     Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.     Plaintiff uses a wheelchair for mobility purposes.

       6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights,

monitoring, determining and ensuring whether places of public accommodation are in

compliance with the ADA. His motivation to return to a location, in part, stems from a

desire to utilize ADA litigation to make Plaintiff’s community more accessible for

Plaintiff and others; and pledges to do whatever is necessary to create the requisite

standing to confer jurisdiction upon this Court so an injunction can be issued correcting

the numerous ADA violations on this property, including returning to the Property as

soon as it is accessible (“Advocacy Purposes”).

       7.     Defendant, THE BOILING CRAB DALLAS, INC. (hereinafter “THE

BOILING CRAB DALLAS, INC.”) is a California limited liability company that

transacts business in the State of Texas and within this judicial district.

       8.     Defendant, THE BOILING CRAB DALLAS, INC., may be properly

served with process via its registered agent for service, to wit: Becky P. Tran, Registered

Agent, Two Lincoln Centre, 5420 LBJ Freeway, Dallas, TX 75240.

       9.     Defendant, DALLAS UK LLC (hereinafter “DALLAS UK LLC”), is a

                                               2
     Case 3:18-cv-02872-C Document 1 Filed 10/29/18            Page 3 of 18 PageID 3


limited liability company that transacts business in the State of Texas and within this

judicial district.

        10.     Defendant, DALLAS UK LLC., may be properly served with process via

its Owner for service, to wit: Dallas, UK LLC, 10550 Walnut Street, Dallas, TX 75243-

5346.

                               FACTUAL ALLEGATIONS

        11.     On or about October 20, 2018, Plaintiff was a customer at “The Boiling

Crab,” a business located at 10560 Walnut Street, #100, Dallas, TX              75243 and

referenced herein as the “The Boiling Crab.”

        12.     THE BOILING CRAB DALLAS, INC. is the lessee or sub-lessee of the

real property and improvements that are the subject of this action.

        13.     DALLAS UK LLC is the owner or co-owner of the real property and

improvements that The Boiling Crab is situated upon and that is the subject of this action,

referenced herein as the “Property.”

        14.     Plaintiff’s access to the business(es) located at 10560 Walnut Street, #100,

Dallas,    TX        75243,   Dallas   County     Property   Appraiser’s   parcel   number

00000811305200000 (“the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendants, THE BOILING CRAB

DALLAS, INC. AND DALLAS UK LLC, are compelled to remove the physical barriers

to access and correct the ADA violations that exist at The Boiling Crab and the Property,

                                              3
    Case 3:18-cv-02872-C Document 1 Filed 10/29/18              Page 4 of 18 PageID 4


including those set forth in this Complaint.

       15.    Plaintiff has visited The Boiling Crab and the Property at least once before

as a customer and advocate for the disabled. Plaintiff intends on revisiting The Boiling

Crab and the Property within six months or sooner, as soon as the barriers to access

detailed in this Complaint are removed and The Boiling Crab and the Property are

accessible again. The purpose of the revisit is to be a regular customer, to determine if

and when The Boiling Crab and the Property are made accessible and to maintain

standing for this lawsuit for Advocacy Purposes.

       16.    Plaintiff intends on revisiting The Boiling Crab and the Property to

purchase goods and/or services as a regular customer living in the near vicinity as well as

for Advocacy Purposes, but does not intend to re-expose himself to the ongoing barriers

to access and engage in a futile gesture of visiting the public accommodation known to

Plaintiff to have numerous and continuing barriers to access.

       17.    Plaintiff travelled to The Boiling Crab and the Property as a customer and

as an independent advocate for the disabled, encountered the barriers to access at The

Boiling Crab and the Property that are detailed in this Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and injury as a

result of the illegal barriers to access present at The Boiling Crab and the Property.


                                 COUNT I
                     VIOLATIONS OF THE ADA AND ADAAG

       18.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

                                               4
    Case 3:18-cv-02872-C Document 1 Filed 10/29/18             Page 5 of 18 PageID 5


       19.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                              5
    Case 3:18-cv-02872-C Document 1 Filed 10/29/18            Page 6 of 18 PageID 6


              *****

      (iv)    invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

      21.     The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

      22.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      23.     The Boiling Crab is a public accommodation and service establishment.

      24.     The Property is a public accommodation and service establishment.

      25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

      26.     Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

      27.     The Boiling Crab must be, but is not, in compliance with the ADA and

ADAAG.

      28.     The Property must be, but is not, in compliance with the ADA and

ADAAG.


                                            6
    Case 3:18-cv-02872-C Document 1 Filed 10/29/18            Page 7 of 18 PageID 7


      29.     Plaintiff has attempted to, and has to the extent possible, accessed The

Boiling Crab and the Property in his capacity as a customer of The Boiling Crab and the

Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at The Boiling Crab and the Property that

preclude and/or limit his access to The Boiling Crab and the Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      30.     Plaintiff intends to visit The Boiling Crab and the Property again in the

very near future as a customer and as an independent advocate for the disabled, in order

to utilize all of the goods, services, facilities, privileges, advantages and/or

accommodations commonly offered at The Boiling Crab and the Property, but will be

unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at The Boiling Crab and the Property

that preclude and/or limit his access to The Boiling Crab and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      31.     Defendants, THE BOILING CRAB DALLAS, INC. AND DALLAS UK

LLC, have discriminated against Plaintiff (and others with disabilities) by denying his

access to, and full and equal enjoyment of the goods, services, facilities, privileges,

                                            7
    Case 3:18-cv-02872-C Document 1 Filed 10/29/18             Page 8 of 18 PageID 8


advantages and/or accommodations of The Boiling Crab and the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       32.    Defendants, THE BOILING CRAB DALLAS, INC. AND DALLAS UK

LLC, will continue to discriminate against Plaintiff and others with disabilities unless and

until Defendants, THE BOILING CRAB DALLAS, INC. AND DALLAS UK LLC, are

compelled to remove all physical barriers that exist at The Boiling Crab and the Property,

including those specifically set forth herein, and make The Boiling Crab and the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       33.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to The Boiling Crab and the Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of The Boiling Crab and the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)    There are two accessible parking spaces in front of Boiling Crab that are

              not adequately marked and are in violation of Section 502.1 of the 2010

              ADAAG standards. This violation made it difficult for Plaintiff to locate an

              accessible parking space.

       (ii)   There are two accessible parking spaces in front of Boiling Crab that are

              missing proper identification signs in violation of Section 502.6 of the 2010



                                              8
Case 3:18-cv-02872-C Document 1 Filed 10/29/18             Page 9 of 18 PageID 9


         ADAAG standards. This violation made it difficult for Plaintiff to locate an

         accessible parking space.

 (iii)   There is at least one accessible parking space in front of Boiling Crab that

         does not have a properly marked access aisle in violation of Section 502.3.3

         of the 2010 ADAAG standards. This violation made it dangerous and

         difficult for Plaintiff to access the accessible entrances of the Property.

 (iv)    The accessible parking space in front of Boiling Crab is not level due to the

         presence of ramp side flares in the accessible parking space in violation of

         Section 502.4 of the 2010 ADAAG standards. This violation made it

         dangerous and difficult for Plaintiff to exit and enter their vehicle while

         parked at the Property.

 (v)     One of the accessible parking spaces in front of Boiling Crab is not located

         on the shortest distance to an accessible route in violation of section 208.3.1

         of the 2010 ADAAG standards. This violation made it dangerous for

         Plaintiff to access the units of the Property as it required Plaintiff to enter

         the vehicular way and dangerously go behind parked vehicles.

 (vi)    The Property has an accessible ramp leading from the accessible parking

         space near Boiling Crab to the accessible entrances with a slope exceeding

         1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

         violation made it dangerous and difficult for Plaintiff to access the units of

         the Property.



                                         9
Case 3:18-cv-02872-C Document 1 Filed 10/29/18            Page 10 of 18 PageID 10


  (vii)   Due to a policy of putting signs in buckets in the accessible route, along

          with the proximity of columns, in conjunction with a lack of parking stops

          which cause a vehicle to pull up and the nose of the vehicle extends into the

          accessible route, there are publicly accessible areas of the Property near

          Unit 200 having accessible routes with clear widths below the minimum 36

          (thirty-six) inch requirement as required by Section 403.5.1 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for

          Plaintiff to access exterior public features of the Property.

  (viii) Due to a policy of putting signs in buckets in the accessible route, along

          with the proximity of columns, in conjunction with a lack of parking stops

          which cause a vehicle to pull up and the nose of the vehicle extends into the

          accessible route, there are publicly accessible areas of the Property near

          Unit 200 lacking an accessible route connecting facilities and elements on

          the same site in violation section 206.2.2 of the 2010 ADAAG standards.

          This violation made it dangerous and difficult for Plaintiff to access

          exterior public features of the Property.

  (ix)    At least one accessible parking space near Unit 200 is not adequately

          marked and is in violation of Section 502.1 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to locate an accessible parking

          space.

  (x)     The accessible parking space near Unit 200 is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG

                                         10
Case 3:18-cv-02872-C Document 1 Filed 10/29/18             Page 11 of 18 PageID 11


          standards. This violation made it difficult for Plaintiff to locate an

          accessible parking space.

  (xi)    The accessible parking space near Unit 200 does not have a properly

          marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to

          access the accessible entrances of the Property.

  (xii)   The Property lacks an accessible route from accessible parking space near

          Unit 200 to the accessible entrance of the Property and/or Facility in

          violation of Section 206.2.1 of the 2010 ADAAG standards. This violation

          made it difficult for Plaintiff to access the units of the Property.

  (xiii) The Property has an accessible ramp leading from the accessible parking

          space near Unit 1100 to the accessible entrances with a slope exceeding

          1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to access the units of

          the Property.

  (xiv) There is an excessive vertical rise at the base and top of the ramp near Unit

          1100 in violation of Section 303.2, 405 and 406 of the 2010 ADAAG

          standards. This violation made it dangerous and difficult for Plaintiff to

          access public features of the Property.

  (xv)    The Chattahoochee ground surfaces of the accessible route near Unit 1100

          create vertical rises in excess of ¼ (one quarter) inch in height, are not

          stable or slip resistant, have broken or unstable surfaces or otherwise fail to

                                          11
Case 3:18-cv-02872-C Document 1 Filed 10/29/18           Page 12 of 18 PageID 12


        comply with Section 302 and 303 of the 2010 ADAAG standards. This

        violation made it dangerous and difficult for Plaintiff to access the units of

        the Property.

  (xvi) There is a doorway threshold with a vertical rise in excess of ½ (one half)

        inch and does not contain a bevel with a maximum slope of 1:2 in violation

        of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

        dangerous and difficult for Plaintiff to access Unit 1100.

  (xvii) Near Unit 1100, the accessible ramp side flares have a slope in excess of

        1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

        violation made it dangerous and difficult for Plaintiff to access the units of

        the Property.

  (xviii) An accessible parking space near Unit 1100 is missing a proper

        identification sign in violation of Section 502.6 of the 2010 ADAAG

        standards. This violation made it difficult for Plaintiff to locate an

        accessible parking space.

  (xix) The interior of Boiling Crab has sales and services counters lacking any

        portion of the counter that has a maximum height of 36 (thirty-six) inches

        from the finished floor in violation of Section 904.4 of the 2010 ADAAG

        standards, all portions of the sales and service counter exceed 36 (thirty-six)

        inches in height from the finished floor. This violation made it difficult for

        Plaintiff to properly transact business at the Facility.



                                       12
Case 3:18-cv-02872-C Document 1 Filed 10/29/18              Page 13 of 18 PageID 13


  (xx)    There is a doorway threshold at Boiling Crab with a vertical rise in excess

          of ½ (one half) inch and does not contain a bevel with a maximum slope of

          1:2 in violation of Section 404.2.5 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to exit the Boiling

          Crab.

  (xxi) Defendants fail to adhere to a policy, practice and procedure to ensure that

          all facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS IN BOILING CRAB

  (i)     The Facility lacks restroom signage in compliance with Sections 216.8 and

          703 of the 2010 ADAAG standards. This made it difficult for Plaintiff to

          locate accessible restroom facilities.

  (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of

          the 2010 ADAAG standards. This made it difficult for Plaintiff to utilize

          the restroom facilities.

  (iii)   The restrooms in the Facility have grab bars adjacent to the commode

          which are not in compliance with Section 604.5 of the 2010 ADAAG

          standards as the rear bar is too short. This made it difficult for Plaintiff to

          safely utilize the restroom facilities.


  (iv)    The accessible toilet stall door is not self-closing and violates Section

          604.8.2.2 of the 2010 ADAAG standards. This made it difficult for the

          Plaintiff to safely utilize the restroom facilities.



                                          13
Case 3:18-cv-02872-C Document 1 Filed 10/29/18               Page 14 of 18 PageID 14


  (v)     The height of coat hook located in accessible restroom stall is above 48

          (forty-eight) inches from the finished floor in violation of Section 308.2.1

          of the 2010 ADAAG standards. This made it difficult for Plaintiff to utilize

          the restroom facilities.

  (vi)    There is inadequate clear turning space in the stall in violation of Section

          603.2.1 of the 2010 ADAAG standards. This made it difficult for Plaintiff

          to safely utilize the restroom facilities.

  (vii)   The lavatories and/or sinks in the restrooms have exposed pipes and

          surfaces and are not insulated or configured to protect against contact in

          violation of Section 606.5 of the 2010 ADAAG standards. This made it

          difficult for Plaintiff to safely utilize the restroom facilities.

  (viii) The door exiting the men’s restroom lacks a proper minimum maneuvering

          clearance in violation of Section 404.2.4 of the 2010 ADAAG standards.

          This made it difficult for a disabled individual to safely utilize the restroom

          facilities.


  (ix)    Hand drying devices in the restrooms are located outside the prescribed

          vertical reach ranges set forth in Section 308.2.1 of the 2010 ADAAG

          standards. This made it difficult for Plaintiff to safely utilize the restroom

          facilities.

  (x)     There is a vertical rise exceeding ½ (one-half) inch at the threshold to the

          door leading to the restrooms in violation of Section 404.2.5 of the 2010



                                           14
   Case 3:18-cv-02872-C Document 1 Filed 10/29/18           Page 15 of 18 PageID 15


              ADAAG standards. This made it difficult for Plaintiff to safely utilize the

              restroom facilities.


       34.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at The Boiling Crab

and the Property.

       35.    Plaintiff requires an inspection of The Boiling Crab and the Property in

order to determine all of the discriminatory conditions present at The Boiling Crab and

the Property in violation of the ADA.

       36.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       37.    All of the violations alleged herein are readily achievable to modify to

bring The Boiling Crab and the Property into compliance with the ADA.

       38.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at The Boiling Crab and the Property is readily

achievable because the nature and cost of the modifications are relatively low.

       39.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at The Boiling Crab and the Property is readily

achievable because Defendants, THE BOILING CRAB DALLAS, INC. AND DALLAS

UK LLC, have the financial resources to make the necessary modifications.



                                            15
   Case 3:18-cv-02872-C Document 1 Filed 10/29/18             Page 16 of 18 PageID 16


       40.   Upon information and good faith belief, The Boiling Crab and the Property

have been altered since 2010.

       41.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       42.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants, THE BOILING CRAB DALLAS, INC. AND DALLAS UK LLC, are

required to remove the physical barriers, dangerous conditions and ADA violations that

exist at The Boiling Crab and the Property, including those alleged herein.

       43.   Plaintiff’s requested relief serves the public interest.

       44.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, THE BOILING CRAB DALLAS, INC. AND DALLAS UK

LLC.

       45.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants, THE BOILING CRAB DALLAS, INC. AND

DALLAS UK LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       46.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants,

THE BOILING CRAB DALLAS, INC. AND DALLAS UK LLC, to modify The Boiling

Crab and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

                                             16
Case 3:18-cv-02872-C Document 1 Filed 10/29/18        Page 17 of 18 PageID 17


  (a)   That the Court find Defendant, THE BOILING CRAB DALLAS, INC., in

        violation of the ADA and ADAAG;

  (b)   That the Court find Defendant, DALLAS UK LLC, in violation of the ADA

        and ADAAG;

  (c)   That the Court issue a permanent injunction enjoining Defendants, THE

        BOILING CRAB DALLAS, INC. AND DALLAS UK LLC, from

        continuing their discriminatory practices;

  (d)   That the Court issue an Order requiring Defendants, THE BOILING CRAB

        DALLAS, INC. AND DALLAS UK LLC, to (i) remove the physical

        barriers to access and (ii) alter the subject The Boiling Crab and the

        Property to make it readily accessible to and useable by individuals with

        disabilities to the extent required by the ADA;

  (e)   That the Court award Plaintiff his reasonable attorneys' fees, litigation

        expenses and costs; and




                                      17
Case 3:18-cv-02872-C Document 1 Filed 10/29/18         Page 18 of 18 PageID 18


  (f)   That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: October 29, 2018.

                                    Respectfully submitted,

                                    Law Offices of
                                    THE SCHAPIRO LAW GROUP, P.L.

                                    /s/ Douglas S. Schapiro
                                    Douglas S. Schapiro, Esq.
                                    Northern District of Texas ID No. 54538FL
                                    Attorney-in-Charge of Plaintiff
                                    The Schapiro Law Group, P.L.
                                    21301 Powerline Road, Suite 106
                                    Boca Raton, FL 33433
                                    Tel: (561) 807-7388
                                    Email: schapiro@schapirolawgroup.com


                                    Law Offices of
                                    LIPPE & ASSOCIATES

                                     /s/ Emil Lippe, Jr.
                                     Emil Lippe, Jr., Esq.
                                     State Bar No. 12398300
                                     Lippe & Associates
                                     12222 Merit Drive, Suite 1200
                                     Dallas, TX 75251
                                     Tel: (214) 855-1850
                                     Fax: (214) 720-6074
                                     emil@texaslaw.com


                                    ATTORNEYS FOR PLAINTIFF
                                    ANTHONY CAIRNS




                                      18
